LEHMAN, J.
The plaintiff sues for the agreed price of a horse. At the trial there was practically no, dispute that the plaintiff sold *293the horse to defendant at the alleged price; but defendant set up as separate defenses a breach of warranty that the horse could be driven in single or double harness and an offer to return the horse within 48 hours as permitted by the terms of the sale. I cannot find that the defendant has successfully sustained either defense.
To .constitute a warranty, the representation must be positive, and the buyer must understand it as a warranty, and rely upon it, and be induced by it. Hawkins v. Pemberton, 51 N. Y. 198, 10 Am. Rep. 595. While the defendant’s agent seems to have asked for a horse that would go well in single or double harness, he fails to show any warranty by 'the plaintiff. Such vague statements as that the horse was well broken, single or double,, and that plaintiff “thought it would fill the bill,” cannot, in view of all the circumstances of the case, be twisted into anything more definite than expressions of opinion, particularly in> view of the fact that the horse was concededl'y sold only on approval,, with a right to return within 48 hours.
The second defense has certainly not been sustained. It alleges a-privilege to return within 48 hours, and, giving the defendant’s testimony its most favorable inference, there was no offer to return for 62' hours. The defendant seeks to avoid difficulty by showing at the trial that the privilege was to return within a “couple of days,” and that these words should not be closely limited to 48 hours. It appears, how-' ever, that these words were used" with reference to the custom of the plaintiff, known to the defendant, and through signs on the plaintiff’s" premises, that all horses were sold subject to the right to return within 48 hours, and the defendant has by his verified answer shown that he so understood them.
In this view of the case we need not decide whether the defendant has in any event shown a breach of the alleged warranty, if such warranty was in fact made, or an offer to return at any time. I hardly think that evidence that a horse was on a single occasion somewhat fidgety in double harness and shied at an automobile is sufficient to-show that the horse was not well broken to double harness, particularly in view of the testimony that the horse was understood to be one of a-. fresh shipment to the city; nor do I think that a mere request for an' ambulance to take a horse “home,” where apparently the word “home”' meant the place of business of defendant, and not of plaintiff, can be-construed into an offer to return the horse.
Judgment should therefore be reversed, and a new trial granted, with? costs to appellant to abide the event.
SEABURY, J., concurs in result.